Citation Nr: 1615204	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-37 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include as due to chemical exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1962 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the appeal of service connection for a bilateral eye disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

In April 2014, the Board remanded this matter, in pertinent part, to obtain a VA examination and medical opinion regarding the etiology of the bilateral eye disabilities, to include conjunctivitis, blepharitis, and visual impairment.  While it appears that the additional instructions contained in the April 2014 Board Remand have been completed (particularly, obtaining outstanding service treatment records and private treatment records), the VA medical opinion provided in June 2014 is inadequate.

In the June 2014 VA examination report, the VA examiner indicated that the Veteran does not now have or has not ever been diagnosed with an eye condition.  Instead, the VA examiner indicated that the Veteran is currently diagnosed with age appropriate senile cataracts and opined that the Veteran currently has no eye conditions as least as likely as not, to include conjunctivitis, blepharitis, and vision loss, that is causally related to the August 1964 exposure to fire retardant and aircraft fuel or otherwise related to any event, injury or disease in service.  However, as noted in the April 2014 Board Remand, the record reveals that the Veteran has eye related diagnoses during the claim and appeal period, including conjunctivitis, blepharitis, and vision loss.  In this regard, service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

In addition, while the June 2014 VA examiner rendered a negative nexus opinion, there was no rationale or explanation offered for the proffered opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion); see also Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008 (noting a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  The VA examiner also did not comment on, or address, the positive nexus opinions from Dr. Hillmer or Dr. Thompson as directed in the April 2014 Board Remand.  In this regard, a Board remand confers upon an appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  For the above reasons, the Board finds that another remand for an addendum medical opinion is necessary to assist in determining the etiology of the bilateral eye disabilities, to include conjunctivitis, blepharitis, and vision loss.


Accordingly, the case is REMANDED for the following actions:

1. Request that the VA optometrist who conducted the June 2014 VA examination review the electronic file and provide an addendum medical opinion.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the June 2014 VA examiner is not available, obtain the requested opinion from another VA physician.  A VA physician with expertise in optometry is preferred but not required.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that any diagnosed eye disorder, to include, but not limited to, conjunctivitis, blepharitis, and vision loss, is causally related to the Veteran's August 1964 exposure to fire retardant and aircraft fuel, or otherwise related to an event, injury, or disease in service?

In rendering the requested opinion in paragraph a), the VA examiner should assume, as fact, that the Veteran has been currently diagnosed with conjunctivitis, blepharitis, and vision loss.  In this regard, the VA examiner should provide an etiology opinion regarding all diagnosed eye disabilities, to include, but not limited to, conjunctivitis, blepharitis, and vision loss.

The VA examiner should also address and comment on the positive nexus opinions from Dr. Thompson and 
Dr. Hillmer, dated in November 2008 and June 2009, respectively.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the appeal of service connection for a bilateral eye disability in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



